DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Claims 1-23 in the reply filed on 06/07/2022 is acknowledged.  Withdrawal of Claims 24-31, in the reply filed by the Applicant on 06/07/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 08/12/2021 and 03/07/2022 were considered by the examiner. 

Claim Interpretation
In regards to Claims 1-23 containing the term “bioactive”, the term is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  In particular, the Examiner is interpreting the term to mean that any metallic material to be bioactive, or capable of interacting with organic tissue.  Examiner further notes that the limitation directed to the term bioactive constitutes an intended use limitation; it is well-settled that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, it is well-settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claims 5-7, 9, and 20 the term “about” renders the claim indefinite.  It is unclear as to what range of values and tolerances are allowed, for example, in the limitation “about 50 nm to 500 nm”.  For example, the term could refer to from 45nm to 550 nm, or 40 nm to 450 nm, etc.  Therefore, the metes and bounds of the claims are not clearly defined, and the term renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting this phrase to mean within a range of 20%.

	In regards to Claim 20, the phrase “from about 30 cracks or pores/mm to 30 cracks or pores/mm” renders the claim indefinite.  It is unclear as to the range of values of cracks or pores/mm being claimed, as the term “about 30 cracks or pores/mm” is unclear as to the range of values, as discussed above.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is broadly interpreting the phrase to mean “about 30 cracks or pores/mm”, or within a range of 20%.  

In addition to the rejections set forth above, Claim 6 depends from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2012/0052319 (Sugawara).
In regards to Claims 1, 21, and 23, Sugawara teaches a chrome-plated part having a corrosion resistance including a substrate and nickel plating layers, followed by a chrome plating formed on the nickel plating layer having at least one of a microporous and microcrack structure (Abstract), wherein in one embodiment, a copper plating layer for surface preparation is formed on the substrate, followed by the nickel and chromium plating (¶28).  Sugawara further teaches that the substrate can be an ABS resin, but not necessarily limited as such (¶51), and that it is preferable that the chrome plating layer is produced by electroplating (¶44) – corresponding to a coated substrate comprising a base substrate, a metal-containing layer disposed over the base substrate, and an electroplated chromium layer disposed on the metal-containing layer, the electroplated chromium layer defining a plurality of cracks or pores (instant Claim 1), wherein the base substrate is composed of a metal, metal alloy, or polymer (instant Claim 21), wherein the base substrate includes acrylonitrile butadiene styrene (instant Claim 23).  Furthermore, given that Sugawara teaches that the chrome plating layer has a microcrack structure which enables the corrosion to be dispersed into the whole nickel plating layer, one of ordinary skill in the art would expect the electroplated chromium layer of Sugawara to expose the metal-containing layer via a plurality of cracks and pores, wherein per the claim interpretation of the term “bioactive” as discussed above, one of ordinary skill in the art would expect the metal-containing layer of Sugawara to be bioactive, and meet the claim.

Claim 1-3, 7-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0333494 (Miettinen).
In regards to Claims 1-3, 8, 10, and 21-22, Miettinen teaches a chromium-containing multilayer coating on an object, wherein the method includes depositing a layer of nickel alloy on the object, electroplating a layer of trivalent chromium, wherein one intermediate layer is deposited on the object between the nickel and chromium layers (¶19), the intermediate layer which can consist of copper (¶21), wherein the object can be a metal object made of, for example, brass or an object made of plastics (¶52) – corresponding to a coated substrate comprising a base substrate, a metal-containing layer disposed over the base substrate, and an electroplated chromium layer disposed on the metal-containing layer (instant Claim 1), wherein the base substrate is composed of a metal, metal alloy, or polymer (instant Claim 21), wherein the base substrate is brass (instant Claim 22) wherein the bioactive metal-containing layer is a bioactive copper-containing layer (instant Claim 2), selected from a component consisting of copper metal (instant Claim 3), wherein the base layer is nickel (instant Claim 10).  Miettinen also teaches that the underlying nickel layer comprises a base layer interposed between the base substrate and the bioactive metal-containing layer (instant Claim 8), and that an additional strike layer comprising nickel can be deposited before depositing the NiP layer (¶24).  Per the claim interpretation of the term “bioactive” as discussed above, one of ordinary skill in the art would expect the metal-containing layer of Miettinen to be bioactive, and meet the claim, given that the material of Miettinen is compositionally equivalent to that as claimed in instant Claims 1-2.  
Although Miettinen does not explicitly teach that the electroplated chromium layer of exposes the bioactive metal-containing layer via a plurality of cracks and pores as set forth in instant Claim 1, Miettinen teaches that it is known in the art that chromium coating can produce cracks and microcracks, which increases with the thickness of the coating (¶5), and discloses that it is known in the art that the surface of an underlying layer is exposed to the external environment through penetrating cracks formed in the electroplated chromium layer, and that it is known in the art that the wear and corrosion resistance as a result (¶10).  Therefore, one of ordinary skill in the art would have expected, given that the chromium is taught to be electroplated by Miettinen, that the chromium layer would have cracks extending to the underlying intermediate layer, which Miettinen teaches can be copper – corresponding to the limitations of the electroplated chromium layer exposing the bioactive metal-containing layer via a plurality of cracks and pores (instant Claim 1).

In regards to Claim 7, Miettinen teaches that the thickness of the electroplated chromium layer deposited can be 0.05-100 µm (¶58), which is equivalent to 50-100000 nm and overlaps with the claimed range of the electroplated chromium layer being 50-1500 nm (instant Claim 7).  Although Miettinen does not explicitly teach the thickness of the intermediate layer of copper, only teaching that it is deposited between the layers of NiP and Cr, one of ordinary skill in the art would recognize that an intermediate layer between two other layers would at most be as thick as the adjacent layers; given that Miettinen teaches that the thickness of the NiP layer is from 1000 nm (¶54), and the thickness of the Cr layer is also taught to be from 50nm, one of ordinary skill in the art would recognize that the intermediate layer would also have a thickness from 50 nm to from 1000, and at least overlapping with the claimed range of 50-1500 nm for the bioactive metal-containing layer as claimed.
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claim 9, Miettinen teaches that the thickness of the NiP layer can be 1-100µm (¶54), which is equivalent to 1000-100000nm, and overlaps with the claimed range of the base layer having a thickness from about 1000-350000 nm (instant Claim 9).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claims 11-16, Miettinen teaches that the intermediate layer can contain mixtures of a copper or alloy of copper with metal oxides (¶57) – corresponding to metal oxide regions disposed in the bioactive metal-containing layer at locations proximate to the cracks or pores (instant Claim 15).  Given that Miettinen places no limits on the metal oxides within its intermediate layer, one of ordinary skill in the art would find it obvious to incorporate oxides of the same metal, including copper oxide – corresponding to the metal oxide regions being copper oxide regions (instant Claim 16).  Miettinen also teaches that the top layer can be deposited on the top of the coated object and include suitable materials such as metals and ceramics (¶36); one of ordinary skill in the art would find it obvious to utilize the same material as the intermediate layer in terms of copper – corresponding to a bioactive metal disposed in the cracks (instant Claim 11), wherein the bioactive metal is copper metal (instant Claim 12).
One of ordinary skill in the art would recognize, given that the intermediate layer of copper may have oxides, including copper oxides, and that the intermediate layer is exposed through cracks in the chromium surface, that the cracks would contain components of the intermediate layer including the copper oxides, including oxidation of the layer itself and the overlying top layer deposited after treatment – corresponding to the bioactive coated substrate further comprising a metal oxide in the cracks or pores (instant Claim 13), wherein the metal oxide is copper oxide (instant Claim 14).

In regards to Claim 17, Miettinen teaches that the intermediate layer may contain a mixture of metals and oxides thereof (¶57), and as discussed above, one of ordinary skill in the art would find it obvious that the thickness of the intermediate layer would be at most the thickness of the adjacent layers, thus overlapping with the thickness as claimed.  Given that one of ordinary skill in the art would find it obvious to select copper and copper oxide as an intermediate layer as discussed above, such metal oxide regions would extend at distances within the thickness of the intermediate layer, which overlaps with the claimed thickness of 50-1550 nm.  Thus, one of ordinary skill in the art would expect such regions within the thickness to overlap with the claimed range of a distance from 50-200 nm from the cracks or pores on the overlying electroplated cracked chromium layer (instant Claim 17).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

Claim 1, 6-7, 11-12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 3,563,864 (Rose).
In regards to Claims 1 and 21-22,  Rose teaches a composite coating comprising a first layer of nickel and an overlying layer of chromium, wherein the laminate contains cracks formed by electrodepositing stressed nickel and chromium on a substrate (Abstract), and that a variety of substrates may be used, including metals or conductive surfaces quite generally, including copper, brass, or other metals, and alloys of two or more thereof (Column 4, Lines 63-73) – corresponding to a coated substrate comprising a base substrate, a metal-containing layer disposed over the base substrate, and an electroplated chromium layer disposed on the metal-containing layer (instant Claim 1), wherein the base substrate is composed of a metal, metal alloy, or polymer (instant Claim 21), wherein the base substrate includes brass (instant Claim 22).
Per the discussions above regarding the term “bioactive”, one of ordinary skill in the art would recognize that the nickel of Rose is a bioactive material, and is capable of meeting the intended use; therefore, Rose teaches a bioactive coated substrate comprising a bioactive metal-containing layer as claimed.

In regards to Claim 6, Rose teaches that it is known that cracking extends to or into the underlying nickel layer (Column 3, Lines 46-54), and that the nickel layer may be applied to a thickness from 0.03-0.5 mil (equivalent to 762-12700 nm) (Column 1, Lines 49-55); one of ordinary skill in the art would recognize that the plurality of cracks would extend a distance overlapping with the claimed range of from 100-1000 nm, given that the thickness of the nickel layer overlaps with the range.
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

In regards to Claim 7, Rose teaches that the nickel layer may be applied to a thickness from 0.03-0.5 mil (equivalent to 762-12700 nm), and that the thickness of the chromium layer is 10-50 millionths of an inch (equivalent to 254-1270 nm) (Column 1, Lines 49-55) – which overlaps with the claimed range of the bioactive metal-containing layer having a thickness from about 50 to 1500 nm and the electroplated chromium layer having a thickness from about 50 to 1500 nm (instant Claim 7).  
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

	In regards to Claims 11-12, Rose teaches that it is known that cracking extends to or into the nickel layer, but with thicker deposits, copper is also deposited at the microcracks in the chromium, which led to improved protection against corrosion (Column 3, Lines 46-54) – corresponding to a metal disposed in the cracks (instant Claim 11), wherein the metal is copper metal (instant Claim 12).  Per the discussions above regarding the term “bioactive”, one of ordinary skill in the art would recognize that the copper is a bioactive material, and is capable of meeting the intended use; therefore, Rose teaches a bioactive coated substrate comprising bioactive copper in the cracks.  

In regards to Claims 18-20, Rose teaches that the cracks in the coating comprising a density of 300-3000 cracks per lineal inch (Column 1, Lines 38-47), which is equivalent to a range of 11.8-118.1 cracks per mm, which overlaps with the claimed range of cracks being present in a density of at least 30 cracks/mm (instant Claim 18), at least 100 cracks/mm (instant Claim 19), and approximately 30 cracks/mm (instant Claim 20).
It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0333494 (Miettinen) as applied to Claims 1- above, and further in view of WIPO Patent Application Publication No. WO 2007/087795 (Landau).
In regards to Claim 4, Miettinen teaches that the intermediate layer can contain metals and metal alloys that are another material than that of the underlying and overlying layers (¶57), but does not necessarily limit the composition of the metallic intermediate layer.
In the same field of cracked metallic layer structures that may contain copper, Landau teaches an oligodynamically effective device, comprising a copper or silver-containing surface and a noble metal coating having a microporous or microcracked structure (Abstract), wherein a continuous release of copper or silver ions to the environment is guaranteed through the cracks, and have sufficient storage effect for long-term generation of copper or silver ions (Abstract), wherein the underlying material may be provided with a thin copper or silver layer (Abstract).  Landau also teaches that it is known that silver ions released from compact silver have been used for a biocidal effect to control bacteria, viruses, and fungi (¶2), and it is also known that copper also has a similar germicidal effect, although the oligodynamic activity of silver is generally not achieved by other metals (¶¶9-10).
It would have been obvious to one of ordinary skill in the art to have utilized a plated layer of silver as the intermediate layer within the multilayer structure of Miettinen.  One skilled in the art would have been motivated by the desire and expectation of improving biocidal effects of the multilayer structure in order to improve performance and usability, particularly given that Miettinen places no restrictions on the metal intermediate layer composition and Landau teaches that the oligodynamic activity of silver is superior to other metals – corresponding to the bioactive metal-containing layer being a bioactive silver layer.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. US 3,563864 (Rose), and in the alternative as evidenced by online publication “Crack density and tribological performance of hard-chrome coatings”, Sedlacek et al., Tribology International , Volume 121, pp. 333-340, May 2018 (Sedlacek).
In regards to Claim 5, Rose teaches that it is known that cracking extends to or into the underlying nickel layer for the chromium coating (Column 3, Lines 46-54), and that the nickel layer may be applied to a thickness from 0.03-0.5 mil (equivalent to 762-12700 nm) (Column 1, Lines 49-55).  Although Rose does not explicitly teach the width of the plurality of cracks, Rose does teach that the cracks in the coating comprise a density of 300-3000 cracks per lineal inch (Column 1, Lines 38-47), which is equivalent to a range of 11.8-118.1 cracks per mm, which overlaps with the claimed range of cracks being present in a density as claimed in instant Claims 18-20.  Given that the cracks per lineal inch is affected by the crack width, and that Rose teaches a substantially overlapping crack rate as that claimed, one of ordinary skill in the art would find it obvious that the width of the plurality of cracks in the chromium coating of Rose would overlap with the claimed range of 50-500 nm.  Furthermore, the online publication of Sedlacek analyzes the width of cracks within an electroplated chromium layer (Abstract), wherein widths of around 290 and 390 nm, which fall within the claimed range of 50-500nm, as shown in coatings A and B (Table 2, Page 335), and the wear rate is shown to improve depending on crack width (3.2, Pages 335-336).  One of ordinary skill in the art would have found it obvious to have utilized such widths within the cracks of the chromium coating to be 290 or 390 nm, for example, to ensure good wear rate and mechanical properties.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Application Publication No. US 2016/0168725 (Hartmann) teaches a method for cathodic corrosion protection of a substrate having a chromium surface and at least one intermediate layer between the substrate and the chromium surface, selected from the group comprising nickel, nickel alloys, copper and copper alloys and wherein said chromium surface is contacted with an aqueous solution comprising at least one compound containing phosphorous while passing an electrical current through said substrate, at least one anode and the aqueous solution wherein said substrate serves as the cathode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN CT LI/
Examiner
Art Unit 1784

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784